Barnard, P. J.:
In the case of Hickey v. Taafe (32 Hun, 7), we came to the conclusion that chapter 122 of the Laws of 1876 applied to all industrial occupations in which children under sixteen years of age were put to attend dangerous pieces of machinery. That the prohibition against such an employment of children was a violation •of a rule of safety, and was therefore negligence in the master. That the rule which makes all employes assume the risk of the employment, does not apply to infants under the prescribed age who are injured in managing dangerous machinery, unless such infant by his or her negligence contributed in some degree to the injury. This case involves no new principle or question essentially different from the case of Taafe. A piece of machinery is dangerous within the meaning of the act when it is of such strength or power or so complicated that it is improper to place an immature judgment to manage it, and when an error, either in judgment or in skill, will cause very violent injury. "We thought the legislature intended to forbid young children from being so employed. The question of the contributory negligence of the plaintiff was properly sent to the jury. There was some evidence tending to show an imperfect machine, but as the court charged the jury that if the machine was dangerous it was negligent in the defendant to put the plaintiff to manage it, whether it was in repair or not, there would necessarily be a new trial if this charge was wrong.
The judgment should be affirmed, with costs.
Dykman, J., concurred; Pratt, J., not sitting.
Judgment and order denying new trial affirmed, with costs.